Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, in claim 9 the phrase “a controller for controlling a bending machine with at least three rollers… and with a digital processor, which is configured to carry out the method according to claim 1” has been interpreted under 112(f) as a means plus function limitation with the corresponding structure in the disclosure and functional equivalents.  This phrase invokes 112(f) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9
Regarding claim 10, the claim recites “the bending machine has a controller according to claim 7,” which renders the claim indefinite because claim 7 does not have a controller.  For the purposes of examination, this phrase will be interpreted as “the bending machine has a controller according to claim 9.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0133772 A1 to Fabianek in view of US 6,256,547 B1 to Tognon.
Regarding claim 1, Fabianek teaches a method for controlling a bending machine configured to bend sheet metal, wherein the bending machine has at least one upper roller, one lower roller and a positionable side roller (Abstract, Figs. 3A-B), the method comprising: 
calculating of at least one bending machine setting based at least on properties of a first sheet of sheet metal that is to be bent (Figs. 3A-B; Paras. [0031]-[0033]; a property of the sheet, e.g., thickness, elasticity, curvature, etc., is used to create bending machine settings);
selecting of a data set from a plurality of stored data sets (Figs. 3A-B; Paras. [0022], [0027, [0035]-[0036], and [0039]; the system includes a material database that stores data sets for various material that may be bent, i.e., a plurality of stored data sets), each storing at least one setting of the bending machine and a correction value of a second sheet of sheet metal corresponding to a previous bending operation (Paras. [0033]-[0036]; the material database includes setting for the machine, i.e., position of the rollers are set using the parameters in the database as discussed in Para. [0034], and also includes a correction factor that is updated based on previous bending operations, as discussed in Para. [0035] which states that the correction factor is updated based on a pre-bending operation and is also updated after each bending operation to more accurately reflect the correction needed);
retrieving the correction value from the selected data set (Paras. [0035]-[0036]; the correction value for the machine settings is retrieved from the proper data set in the material database);
correcting the calculated at least one bending machine setting based on the correction value (Figs. 3A-B; Paras. [0022], [0035]-[0036] and [0039]); 
setting the bending machine based on the corrected calculated at least one bending machine setting (Figs. 3A-B; Paras. [0009]-[0012] and [0033]-[0036]; adjustments are made to the rollers based off the corrected values); and
causing the bending machine to bend the first sheet based on the corrected calculated at least one bending machine setting, reducing a total number of bending passes required for the first sheet to achieve the desired after curvature (Para. [0036] describes the bending operation performed on the sheet using the corrected values, which will result in a reduced number of bending passes since the corrected machine settings are incorporated into the bending operation).
Fabianek fails to explicitly teach each data set storing a before curvature and an after curvature and the before curvature and after curvature of the second sheet in the selected data set being closest to respective before curvature and desired after curvature of the first sheet that is to be bent.
Tognon teaches a method for controlling a bending machine (Abstract) including selecting of a data set from a plurality of stored data sets (Fig. 6; Col. 6, Lns. 1-32, Col. 8, Lns. 1-39 and Col. 9, Lns. 1-23; a data set is selected based on the properties of the materials being bent and the type of bend being performed), each storing at least one setting of the bending machine (Fig. 6; Col. 6, Lns. 1-32 and Col. 9, Lns. 1-23; the data set includes machine settings for the correct positioning of the machine), a before curvature, an after curvature (Fig. 6; Col. 6, Lns. 1-32 and Col. 9, Lns. 1-32; the database includes a before curvature, i.e., flat with no curvature, and an after curvature into which the sheet is bent), and a correction value of a second sheet of sheet metal corresponding to a previous bending operation (Fig. 6; Col. 6, Lns. 15-32, Col. 8, Lns. 32-39, and Col. 9, Lns. 1-23; after the bend has been selected the correct machine settings are selected using the material parameters and desired curvature), the before curvature and after curvature of the second sheet in the selected data set being closest to respective before curvature and desired after curvature of the first sheet that is to be bent (Fig. 6; Col. 9, Lns. 11-23; the data set selected is the one “with value immediately preceding or following” the desired bending angle, i.e., the closest value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material database of Fabianek to include the data sets for material parameters and bending curvatures as taught by Tognon so that the database of Fabianek may have a more robust set of data to provide more accurate bending operations and the bending setup and operation may be performed “quicker, without errors and accessible even for people who have not any specific knowledge” of the bending machine (Tognon, Col. 1, Lns. 37-42).
Regarding claim 2
Regarding claim 4, modified Fabianek teaches the method according to claim 3 (Figs. 3A-B) wherein the selected data set is a closest lower curvature (Fig. 6; Col. 9, Lns. 11-23; the data set selected is the one “with value immediately preceding” the desired bending angle, i.e., the closest lower value).
Regarding claim 5, Fabianek teaches the method according to claim 1 (Figs. 3A-B), wherein the stored data sets based on previous bending operation are obtained and stored during a multi-pass bending operation performed previously (Para. [0033]-[0036]; the bending operation involves a first pass using roller A and a second pass using roller B, i.e., a multi-pass bending operation, and the database is updated during these operations for any corrections needed to achieve the desired bending, i.e., it is based on previous bending operations).
Regarding claim 6, Fabianek teaches the method according to claim 1 (Figs. 3A-B), wherein the stored data sets are based on previous bending operations performed on a batch of sheets (Paras. [0033]-[0036]; the data sets are updated for every bending pass, thus they will determine data sets for each batch that is bent).
Regarding claim 7, Fabianek teaches the method according to claim 1 (Figs 3A-B), wherein calculating at least one bending machine setting comprises an iterative finite element method (Paras. [0033]-[0036]; Fabianek teaches an iterative method in which the results of settings and corrections are evaluated during every bending operation and the database is updated).
Regarding claim 8, Fabianek teaches the method according to claim 1 (Figs. 3A-B), wherein the plurality of data sets are stored in a digital data memory (Paras. [0007], [0009], [0011] and [0025]-[0028]).
Regarding claim 9
Regarding claim 10, Fabianek teaches a bending machine 100 with at least three rollers (Figs. 1 and 3A-B), which can be positioned relative to each other (Figs. 3A-B; Paras. [0031]-[0036]), wherein the bending machine has a controller according to claim 9 (Para. [0025]-[0028]).
Response to Arguments
Applicant’s amendments and arguments filed October 6, 2021 with respect to the claim objections and rejections under 35 USC 101 and 112 for claims 1-8 have been fully considered and are persuasive.  The 35 USC 112 rejections to claims 1-8 and the claim objection and rejections under 35 USC 101 have been withdrawn. 
Applicant's amendments and arguments with respect to the 35 USC 112 rejection of claims 9-10 and the 35 USC 102 and 103 rejections have been fully considered but they are not persuasive.
Regarding the 35 USC 112 rejections of claims 9-10, Applicant argues that the claims have been amended to be sufficiently definite.  Remarks, P. 4.  However, as discussed above, the amendments to claims 9 and 10 have not addressed the indefiniteness issues.
Regarding the rejections under 35 USC 102 and 103, Applicant argues that claim 1 has been amended to include additional limitations regarding the data sets and Fabianek does not teach “using a plurality of data sets storing data obtained in previous bending operations, where each data set stores settings of a bending machine, a before curvature, an after curvature, and a correction value of a sheet of sheet metal in a previous bending operation.”  Remarks, P. 8.  Applicant also argues that Fabianek does not teach selecting a data set “that has a before curvature and an after curvature that are closest to the respective before curvature and after curvature of the sheet of sheet metal that is to be bent, and retrieving the correction value of the selected data set.”  Id.  Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Fabianek and Tognon, as discussed in the rejection above.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725